McFADDEN, Justice
(dissenting).
The majority opinion in affirming the judgment of the trial court herein has relied upon the provisions of I.C. §§ 63-105B, C and L as the basis for granting the exemption from taxation of Lot 5, Section 26, Township 49 North, Range 4, West B M, in Kootenai County. Encompassed in that 11.5 acre tract are some sixty build*651ings. Initially the county assessor had granted an exemption from taxation on approximately .10 acres of Lot 5 on the basis that the portion exempted covered an outdoor chapel situated thereon, which chapel was used exclusively for public worship, qualifying it for an exemption under I.C. § 63-105B.
This assessment was appealed to the board of county commissioners sitting as a board of equalization, and after an adverse ruling by the board of equalization the respondent appealed to the state tax commission, which affirmed the ruling of the county board of equalization. The respondent then appealed to the district court which reversed the decision of the state tax commission and ordered judgment be entered granting an exemption to the whole of Lot 5 with the sixty buildings situate thereon. The rationale of this decision was that the whole of Lot 5 was exempt from taxation by reason of the provisions of I.C. § 63-105B.
As far as the record discloses the sole basis for the respondent’s claim of exemption before the tax assessor, the county board of equalization, the state tax commission, the district court and on appeal to this Court was the exemption provided by I.C. § 63-105B. The district court explicitly recognized that this section of the statute, and not I.C. §§ 63-105C and 63-105L was the basis for the exemption, unlike the case of Upper Columbia Mission Society v. Kootenai County, 93 Idaho 880, 477 P.2d 503 (1970), where all three paragraphs of the exemption statute were involved (I.C. § 63-105B, C and L). Nor did either of the parties to this appeal contend other than the sole basis for the exemption was to be found in I.C. § 63-105B.
However, the majority opinion disregards the fact that a narrow issue was presented to this Court as well as to the state tax commission and the district court. The majority opinion, then, in effect, utilizing the provisions of not only I.C. § 63-105B, but also § 63-105 C and § 63-105L, overrules Upper Columbia Mission Society v. Kootenai County, supra, and holds that the 11.5 acres are exempt, thus affirming the district court.
I.C. § 63-105B provides an exemption for
“property belonging to any religious corporation or society of this state, used exclusively for and in connection with public worship, and any parsonage belonging to such corporation or society and occupied as such, and any recreational hall belonging to and used in connection with the activities of such corporation or society.” (Emphasis added.)1
It is my conclusion that the state tax commission correctly determined that:
“Section 63-105B, Idaho Code, provides that property used exclusively for and in connection with public worship, is exempt from taxation. Although religious services and religious classes are conducted at camp, this cannot be said to be the primary purpose of the camp and consequently the property is not used exclusively for, and in connection with, public worship. * *
The district court itself found that: “A majority of the summer camp schedule is devoted to recreational activities under the supervision of camp directors.” It is my conclusion that the district court in this finding made imperative the strict appli*652cation of I.C. § 63-105B and that the majority opinion was in error when it found it necessary to employ (contrary to the basis of the respondent’s application for exemption throughout these proceedings) the provisions of I.C. § 63-105C and § 63-105L.
Aside from Upper Columbia Mission Society v. Kootenai County, supra, the following cases all stand for the proposition that exemptions from taxation are never presumed and that the burden is on a claimant to establish clearly a right to exemption. Malad Second Ward of the Church, etc. v. State Tax Commission, 75 Idaho 162, 269 P.2d 1077 (1954); Bistline v. Bassett, 47 Idaho 66, 272 P. 696 (1928); Salisbury v. Lane, 7 Idaho 370, 63 P. 383 (1900); Cheney v. Minidoka County, 26 Idaho 471, 144 P. 343 (1914); Kootenai County v. Seven-Seven Co., 32 Idaho 301, 182 P. 529 (1919). As stated in Bistline v. Bassett, supra, 47 Idaho at 71, “[a]n alleged grant of exemption will be strictly construed. It must be in terms so specific and certain as to leave no room for doubt.”
Under the facts in this case, it is my conclusion that the judgment of the district court should be reversed.

. The legislature of the second regular session of the forty-first legislature enacted S.B. 1512, which amended I.C. § 63-105B by adding to its provisions the following language:
“and this exemption shall extend to property owned by any religious eorporation or society which is used for any combination of religious worship, educational purposes and recreational activities, not designed for profit.”
This bill was signed by the governor on March 17, 1972, and by its provisions became effective as of January 1, 1972.